Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Epstein (US Publication 2010/0006643 A1).
Epstein teaches a method and system for the verification of a cashier's check. The method and system involve a verification machine-readable code that can be verified online for authenticity and status. It can further be used to authorize payment.
Regarding claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving, via the one or more computer processors, first data identifying a check, the first data comprising a routing number, an account number, a check number, and a monetary amount; concatenating the routing number, the account number, the check number, and the monetary amount into an identification string that uniquely identifies the check; verifying, via the one or more computer processors, that there are no records indicating prior deposited status or cashed status of the check in a distributed ledger system, by: transmitting, to the distributed ledger system, a request to validate that the check has not already been cashed or deposited, wherein the request comprises the identification string; in response to transmitting the request to the distributed ledger system, receiving, via the one or more computer processors, first validation data from the distributed ledger system, the first validation data comprising an indicator indicating whether the check has already been cashed or deposited, based on transactions of a blockchain maintained by the distributed ledger system; providing, via a graphical user interface, an indication of whether the check has already been cashed or deposited, based on the indicator; and providing, via the graphical user interface, an option to add, to the distributed ledger system, a new 
Regarding claim 7, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a data store for storing data; and at least one processor of a computer configured to interact with the data store, the at least one processor being further configured to execute computer-readable instructions to perform operations comprising: receiving first data identifying a check, the first data comprising a routing number, an account number, a check number, and a monetary amount; concatenating the routing number, the account number, the check number, and the monetary amount into an identification string that uniquely identifies the check; verifying, via the at least one processor, that there are no records indicating prior deposited status or cashed status of the check in a distributed ledger system, by: transmitting, to the distributed ledger system, a request to validate that the check has not already been cashed or deposited, wherein the 
Regarding claim 13, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving first data identifying a check, the first data comprising a routing number, an account number, a check number, and a monetary amount; concatenating the routing number, the account number, the check number, and the monetary .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697